         Case 6:20-mc-02959-ADA Document 43 Filed 05/12/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


PROVEN NETWORKS, LLC.,                          §
           Plaintiff and                        §
           Declaratory Judgment                 §        W-20-MC-02959-ADA
           Defendant,                           §
                                                §
-v-                                             §
                                                §
AMAZON.COM, INC., AMAZON WEB                    §
SERVICES, INC., DELL                            §
TECHNOLOGIES,                                   §
INC., DELL, INC., EMC                           §
CORPORATION,                                    §
ARISTA NETWORKS, INC.,                          §
SOLARWINDS CORP., NETAPP, INC.,                 §
ARUBA NETWORKS, INC.,                           §
HEWLETT PACKARD ENTERPRISE                      §
COMPANY, CISCO SYSTEMS, INC.,                   §
               Defendants                       §
                                                §
AND                                             §
                                                §
SONICWALL, INC.,                                §
             Declaratory Judgment               §
             Plaintiff                          §
                                                §


                        ORDER TO PAY TECHNICAL ADVISOR

       The Court previously appointed Dr. Joshua J. Yi to serve as a technical advisor on this

case. The Court has reviewed Dr. Yi’s invoice for services through today and finds the requested

amount to be reasonable and necessary. As such, the Court ORDERS payment to be promptly

made as follows:

       Proven Networks:      $3,557.08
       Sonic Wall:           $3,557.08
       Amazon:               $3,557.08
       Dell / EMC:           $3,557.08
       Arista:               $3,557.08
       Solarwinds:           $3,557.08
       NetApps:              $3,557.08
         Case 6:20-mc-02959-ADA Document 43 Filed 05/12/21 Page 2 of 2




       Aruba / HPE:           $3,557.08
       Cisco:                 $3,557.08

Dr. Yi will separately provide deposit instructions.



SIGNED this 12th day of May, 2021.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE
